Citation Nr: 1234821	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran then testified at a formal Decision Review Officer hearing at the RO in July 2008.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

The physical claims file contains records from the Alexandria, Louisiana VA Healthcare System, but only dated through from September 2003 to May 2007.   After that, there is a single informed consent document for an unrelated heart disability, dated in December 2009.  Such conveys the notion that there may have been ongoing treatment on other dates after May 2007 through December 2009.  Further, in the Veteran's Virtual VA (electronic) file, a September 2011 rating decision (addressing several disabilities not applicable to this case) references Alexandria, Louisiana VA Healthcare System treatment records, dated from December 2009 to June 2011.  These records are not electronically attached to Virtual VA.  In other words, there appear to be potentially pertinent medical records from the Alexandria VA Healthcare System that are outstanding, dated since at least May 2007.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  The AMC should obtain and associate with the claims file all outstanding VA records, especially those from the Alexandria VA Healthcare System treatment records, dated since May 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  Regardless as to whether he responds, obtain any outstanding VA treatment records related to his claimed left knee disability, from the Alexandria, Louisiana VA Healthcare System treatment records, especially dated since May 2007 to the present.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  Then readjudicate the claim in light of any additional evidence.  Consider all evidence added to the file (physical claims file or Virtual VA file) since the June 2009 Statement of the Case (SOC).  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

